Citation Nr: 0802758	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

Service-connected degenerative disc disease of L4-5 is not 
productive of forward flexion of the thoracolumbar spine less 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine less than 120 degrees, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, unfavorable or favorable ankylosis of 
any of the spinal segments, or incapacitating episodes having 
a total duration of at least 2 weeks during the past 12 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of L4-5 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in April 2004 and May 2006  fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The April 2004 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The May 2006 letter advised her of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statements of 
the case (SSOC) was provided to the veteran in October 2006 
and June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2004 and 
September 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since she was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations. 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In addition, 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran was originally granted service connection for 
mechanical back pain with a noncompensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective September 1, 
1996.  In January 2004, the RO received the veteran's claim 
for increased evaluation for her service-connected low back 
disability.  The October 2004 rating decision increased the 
veteran's service-connected lumbar spine disability, 
recharacterized as mild degenerative disc disease, L4-5, to 
10 percent from January 22, 2004.  The veteran appealed this 
decision.  A June 2007 Decision Review Officer decision 
granted a separate 10 percent evaluation for loss of 
sensation, right lower extremity from September 20, 2006. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome 
Based on Incapacitating  Episodes, whichever method results 
in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

With respect to the diagnostic codes based on limitation of 
motion of the lumbar spine the veteran's lumbar spine 
demonstrated flexion from zero to 90 degrees (June 6, 2004 
and September 20, 2006); extension from zero to 20 degrees 
(June 6, 2004) and from zero to 34 degrees (September 20, 
2006); lateral flexion from zero to 30 degrees on the right 
(June 6, 2004, September 20, 2006) and from zero to 30 
degrees on the left (June 6, 2004) and from zero to 24 
degrees on the left (September 20, 2006); and  lateral 
rotation from zero to 40 degrees bilaterally (June 6, 2004) 
and from zero to 15 degrees bilaterally (September 20, 2006).      

The Board finds that there is no evidence that the veteran 
has ever demonstrated forward flexion of the thoracolumbar 
spine less than 60 degrees, the combined range of motion of 
the thoracolumbar spine less than 120 degrees, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, or unfavorable or favorable ankylosis 
of any of the spinal segments.  Thus, she does not warrant a 
rating in excess of 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The June 2004 VA examiner opined that the veteran's range of 
motion decreases on the order of approximately 10 percent.  
The September 2006 VA examination noted that on repetitive 
use, the veteran demonstrated flexion to 85 degrees due to 
pain.  However, neither a 10 percent reduction in the June 
2004 range of motion findings or flexion to 85 degrees 
approach the severity contemplated for the 20 percent rating.  
Thus, the Board concludes that functional loss due to pain 
has been contemplated in the 10 percent rating now assigned 
for the veteran's lumbar spine. 

The Board notes again that the veteran is receiving a 
separate 10 percent evaluation for loss of sensation to the 
right lower extremity since the date of the last VA 
examination.  At the June 2004 VA examination, the veteran 
demonstrated 5/5 strength in the extremities and normal 
sensation.  However, at the September 2006 VA examination, 
the veteran reported that she experiences right sided pain 
and numbness.  On examination, there was decreased sensation 
on the right during testing of vibration, pinprick, and light 
touch but not on the left.  Thus, a separate rating for the 
loss of sensation of the left lower extremity is not 
warranted and a separate rating for the right lower extremity 
is not warranted prior to September 20, 2006.   

With respect to incapacitating episodes, Note (1) to 
Diagnostic Code 5243 provides that, for purposes of ratings 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board notes that the veteran 
reported twelve incapacitating episodes lasting from one to 
two days in duration.  However, neither the private nor the 
VA treatment records indicate that bed rest for the veteran's 
service-connected lumbar spine disability has been prescribed 
in the past twelve months.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present service-
connected lumbar spine disability suggests that she does not 
have sufficient symptoms so as to warrant an evaluation in 
excess of 10 percent for her service-connected degenerative 
disc disease of L4-5.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of L4-5 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


